Titus, J.
This is an appeal from a judgment entered on a verdict of the jury in favor of the plaintiff for damages sustained by the plaintiff’s testator to his lands and property on Commercial street, in this city, occasioned by the construction of an embankment along the center of Commercial street. Hearly all of the questions raised by this appeal have been passed upon by this court in Reining v. Railroad Co., 1 N. Y. St. Rep. 734. It was held in that ease, where the facts are nearly identical, that the plaintiff could maintain an action for an injury to his property, as the embankment was of a permanent character, amounting to a destruction of the plaintiff’s right of way in the street, and of access to his property from the street; and that the proper measure of damages was the depreciation of plaintiff’s property by reason of the construction of the embankment. These questions must be regarded as settled, so far as this court is concerned, until the court of appeals shall more authoritatively settle the law.
After the plaintiff’s witnesses had testified to the value of the property before and after the construction of the embankment, they were asked the questions put to different witnesses being somewhat varied in form: “ What is the reduction in value due to?” “To what do you attribute the depreciation in the value of the property?” but involving substantially the same question as to admissibility. It'is claimed by the defendant’s counsel that the questions called for a conclusion of the witness. I think it was proper for the witness to state the facts on which he bases his opinion of the valuation of the property, and, if he has done no more, no error was committed. Clark v. Baird, 9 N. Y. 191. Both forms of questions put to different witnesses were for but one purpose, and elicited the same reply. The evident purpose was to ascertain from the witness what facts he took into consideration in estimating the value of the property. I think it was competent for the jury to understand upon what the witness predicated his opinion that the property *723had depreciated in value. The decision in Rauch v. Railroad Co., ante, 108, is not an authority for the defendant’s position. In that case the question was asked the witness: “ What has been the effect of the construction of the embankment in Commercial street and Water street upon the plaintiff’s premises?” The court held, in substance, that the witness could not give his opinion of the effect of the embankment, that being for the determination of the jury, but might state the value of the property, if he knew; but it does not hold that he may not state what elements were taken into account by him in fixing the amount of depreciation. The judgment should be affirmed, with costs.